IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1210
                              Filed July 21, 2021


TAMAIYSHA TURNER,
    Petitioner-Appellant,

vs.

CCRC OF CEDAR RAPIDS, LLC, d/b/a TERRACE GLEN VILLAGE, LLC, and
UNITED WISCONSIN INSURANCE COMPANY,
     Respondents-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Sean W. McPartland,

Judge.



      Tamaiysha Turner appeals the denial of her application for contempt.

AFFIRMED.



      Dennis Currell of Currell Law Firm, Cedar Rapids, for appellant.

      Laura Ostrander, Lansing, Michigan, for appellees.



      Considered by Bower, C.J., and Tabor and Ahlers, JJ.
                                            2


AHLERS, Judge.

       Tamaiysha Turner obtained an administrative order for alternate medical

care in her workers’ compensation proceeding against CCRC of Cedar Rapids,

LLC, d/b/a Terrace Glen Village, LLC, and its insurer, United Wisconsin Insurance

Co. (collectively, CCRC). Upon Turner’s application, the district court later entered

this administrative order as a court judgment in January 2020 pursuant to Iowa

Code section 86.42 (2020).

       About three weeks later, Turner filed an application seeking to hold CCRC

in contempt, alleging CCRC refused to authorize her prescription medication in

violation of the earlier order and judgment for medical care.1 After a hearing, the

court rejected Turner’s application.      The court found testimony from CCRC’s

witness, Turner’s claim representative, “that the mistake was unintentional, and

the fact that the mistake was corrected promptly, belies any notion that the mistake

reflected contempt of the Court’s prior order.” The court also rejected Turner’s

post-trial motion to reconsider, enlarge, and amend. Turner appeals.

       First, Turner claims the district court erred by naming the wrong employer

in its order denying her contempt application. Turner filed her application for

contempt naming “CCRC of Cedar Rapids, LLC, d/b/a Terrace Glen Village” as the

employer—the same employer named in the district court’s order entering the


1 The record shows Turner submitted a prescription to her pharmacist on
Wednesday, but it was not filled because it was not authorized. Turner resubmitted
the prescription two days later, on Friday, and it was rejected again for not being
authorized. Turner filed her contempt application that same day. The following
Monday morning, the employer’s claim representative handling Turner’s claim took
the steps to authorize the filling of the prescription and Turner was able to fill it that
same day. CCRC asserts the delay was a result of a mistake. Turner asserts it
was intentional failure to follow the court’s alternate medical care order.
                                         3


workers’ compensation commissioner’s alternate medical care decision as a

district court judgment.   Throughout the proceeding before the district court,

including the action to enter the judgment and the contempt proceedings, the

attorney representing CCRC identified the employer as “CCRC of Grimes, LLC,

d/b/a Kennybrook Village.”2    Presumably relying on CCRC’s filings, the court

named the employer “CCRC of Grimes, LLC, d/b/a Kennybrook Village” in its ruling

rejecting Turner’s contempt application, including changing the original caption of

the case in doing so.3

      As to the name problem, although CCRC never sought to substitute parties

or otherwise claim Turner named the wrong employer in her contempt application,

there was no apparent attempt to mislead anyone. At the hearing, the district court

confirmed that defense counsel represented “the defendant/employer CCRC of

Cedar Rapids, LLC, d/b/a Terrace Glen Village.”         CCRC fully defended the

substance of Turner’s allegations, including presenting testimony from the claim



2 In a filing responding to a motion on appeal, the employer explained the confusion
over the name comes from the fact that the workers’ compensation insurance
policy at issue names “CCRC of Grimes, LLC, d/b/a Kennybrook Village,” as the
primary insured, with “CCRC of Cedar Rapids, LLC, d/b/a Terrace Glen Village,”
named as an additional insured. In spite of any misstatement or confusion of which
CCRC entity was involved in the proceedings, counsel for CCRC asserts that, at
all times, she has been defending CCRC of Cedar Rapids, LLC, d/b/a Terrace
Glen Village, with regard to Turner’s claims before the workers’ compensation
commissioner, this district court proceeding, and other district court proceedings
not involved in this appeal.
3 The caption of the district court’s ruling denying Turner’s contempt application

lists the employer as “CCRC of Grimes, LLC, d/b/a Kennybrook Village,” the
insurer as “United Wisconsin Insurance Co.,” and the respondent as “Leia Lynn
Gifford.” No explanation has been provided by the court or the parties where the
name Leia Lynn Gifford came from or how it applies to this case. On appeal,
CCRC does not challenge Turner’s claim that the employer’s name is properly
CCRC of Cedar Rapids LLC, d/b/a Terrace Glen Village.
                                            4


representative for Turner’s worker’s compensation claim. We also note Turner

never sought to clarify any discrepancies in the employer’s name on the record

during the contempt hearing before the district court.

       The nature of Turner’s claimed error is unclear. Turner seems to assert

that, due to the name issue, the proper CCRC entity did not appear at or defend

the contempt action, so contempt should have been entered by default. A party

that fails to file an answer may be subject to a default judgment, but Turner never

requested a default judgment against CCRC by claiming the employer failed to file

an answer or on any other basis. See Iowa Rs. Civ. P. 1.971–.977. Turner seems

to argue her belief the employer did not appear in this action requires the court to

enter judgment in her favor, but she provides no authority to support her claim.

See Iowa R. App. P. 6.903(2)(g)(3) (“Failure to cite authority in support of an issue

may be deemed waiver of that issue.”). Furthermore, any error arising from the

employer’s identity is not preserved for our review because Turner did not question

the employer’s identity until her post-trial ruling. See Mitchell v. Cedar Rapids

Cmty. Sch. Dist., 832 N.W.2d 689, 695 (Iowa 2013) (“It is well-settled that a party

fails to preserve error on new arguments or theories raised for the first time in a

[post-trial] motion.”). Turner asserts she could not raise the employer’s identity as

an issue until the court’s ruling named “CCRC of Grimes, LLC, d/b/a Kennybrook

Village” as the employer, but CCRC has consistently listed “CCRC of Grimes, LLC,

d/b/a Kennybrook Village” as the employer on its filings, making the employer’s

identity a potential issue throughout the proceeding. We find no reversible error

relating to the identity of the employer.
                                         5


       Second, Turner claims the district court violated her right to due process by

entering judgment for an employer she did not name in her petition. Again, Turner

provides no authority to support her due process claim. She also failed to preserve

error on her due process claim because she never raised a due process claim

before the district court, including in her post-trial motion. See Meier v. Senecaut,

641 N.W.2d 532, 537 (Iowa 2002) (“It is a fundamental doctrine of appellate review

that issues must ordinarily be both raised and decided by the district court before

we will decide them on appeal.”).

       Third, Turner argues the district court applied the wrong standard in its

contempt analysis. Turner quotes Amro v. Iowa District Court for the standard in

claims of contempt:

       Contempt is sufficiently shown if some of the default was willful. In
       this context, a finding of willful disobedience requires evidence of
       conduct that is intentional and deliberate with a bad or evil purpose,
       or wanton and in disregard of the rights of others, or contrary to a
       known duty, or unauthorized, coupled with an unconcern whether the
       contemner had the right or not.

429 N.W.2d 135, 140 (Iowa 1988) (citations and internal quotation marks omitted).

Turner asserts the district court only examined CCRC’s intent and did not consider

whether CCRC acted “contrary to a known duty” or with “unconcern whether the

contemner had the right or not.” Id. However, the court explicitly rejected Turner’s

argument that the record showed CCRC’s conduct “was ‘intentional and deliberate

with a bad or evil purpose, or wanton and in disregard of the rights of others, or

contrary to a known duty, or unauthorized, coupled with an unconcern whether the

contemnor had the right or not.’” (Quoting In re Marriage of Jacobo, 526 N.W.2d
                                           6


859, 866 (Iowa 1995).) Our review of the court’s ruling shows it applied the proper

standard in rejecting Turner’s application, and we find no error in its analysis.4

       Fourth, Turner argues the district court should have admitted several of her

proposed exhibits.     The court rejected these proposed exhibits after Turner

acknowledged they “all pertain to different treatment separate from the denial of

this particular” prescription. Nevertheless, Turner asserts the exhibits should be

admitted as character evidence showing CCRC’s wrongful pattern of denying her

treatment.5 See Iowa R. Evid. 5.404(b)(2) (stating evidence of prior bad acts is



4  To the extent Turner challenges the district court declining to hold CCRC in
contempt, we find no abuse of discretion in its ultimate conclusion. See In re
Marriage of Swan, 526 N.W.2d 320, 327 (Iowa 1995) (reviewing a decision to not
hold a party in contempt and finding “the trial court here had broad discretion and
‘unless this discretion is grossly abused, the [trial court’s] decision must stand’”
(alteration in original) (quoting State v. Lipcamon, 483 N.W.2d 605, 607 (Iowa
1992)).
5 It does not appear Turner preserved error on this claim. The district court’s ruling

excluded evidence. Ordinarily, to preserve error on a claim that evidence was
improperly excluded, the party claiming error must make an offer of proof to give
the district court a more adequate basis for its evidentiary ruling and to make a
meaningful record for appellate review. See Brooks v. Holtz, 661 N.W.2d 526, 529
(Iowa 2003). Turner did not make an offer of proof and the exhibits at issue are
not part of our record, so we are unable to review them. Ordinarily, this would
preclude review of this issue, as it is Turner’s burden to provide the necessary
record to address the issues she raises. See Jones v. Glenwood Golf Corp., 956
N.W.2d 138, 143 n.1 (Iowa 2021) (“It is the appellant’s burden to provide the record
supporting its legal argument.”). However, the choice of words by the district court
may have contributed to confusion on this issue. After sustaining the objection to
the exhibits, the district court noted the exhibits were uploaded electronically as
proposed exhibits. While noting they would not be received, the court stated
“they’re a part of the record.” In stating the exhibits were “part of the record,” it is
possible the district court only meant they were available for the court’s viewing,
but it is also possible the statement misled Turner into believing the exhibits were
part of the record for appeal, when, in fact, they were not. Due to this confusion
and the fact the record gives us some indication of the content of the exhibits, we
will bypass the error-preservation issue. See Brooks, 661 N.W.2d at 529 (noting
an offer of proof is not required when the substance of the evidence was apparent
from the context).
                                         7


admissible for purposes such as “proving motive, opportunity, intent, preparation,

plan, knowledge, identity, absence of mistake, or lack of accident”). In order to be

admissible, evidence of prior bad acts must be “relevant to a legitimate, disputed

factual issue.” State v. Putman, 848 N.W.2d 1, 9 (Iowa 2014). The district court

rejected the proposed exhibits because they did not relate to CCRC’s alleged

willfulness in denying “authorization for the payment of the prescription” at issue.

We find no abuse of discretion in the court rejecting the proposed exhibits on the

ground they were not relevant to determining whether the failure to authorize

Turner’s prescription constituted contempt of court by CCRC. See id. at 7 (“We

review evidentiary rulings regarding the admission of prior bad acts for abuse of

discretion.”).

       We find no reviewable claim of error preserved for appeal arising from the

employer’s identity, no error in the district court’s analysis of Turner’s contempt

claim, and no abuse of discretion in the court declining to admit Turner’s proposed

exhibits. Therefore, we affirm.

       AFFIRMED.